 



Exhibit 10(c)

     
(WELLS FARGO LOGO) [f97006f9700602.gif]
  WELLS FARGO BONUS PLAN

 

 

 

 

The Plan is effective January1, 2004 and supersedes the Wells Fargo Bonus Plan
effective January 1, 2000. Participants, incentive opportunities and performance
objectives shall be identified annually.

Page 1 of 8 pages



--------------------------------------------------------------------------------



 



PURPOSE OF THE PLAN

The purpose of the Wells Fargo Bonus Plan (the “Plan”) is to motivate a select
group of management, supervisory and individual contributors to achieve superior
results for Wells Fargo & Company and its subsidiaries (“Wells Fargo”). The Plan
is designed to provide Participants with incentive compensation opportunities
that focus on individual and team contributions through the measurement of
meaningful performance goals that are consistent with Wells Fargo’s corporate
and business unit objectives.

This document is comprised of three sections :



1.   Plan Eligibility 2.   Plan Components 3.   Plan Administration

For questions related to this document, policies or the administration of the
Plan, please contact your local Human Resources representative.

PLAN ELIGIBILITY

A select group of Wells Fargo management, supervisors and individual
contributors who are in a position to control or influence business results are
eligible to participate in the Plan (“Participants”). Eligibility for
participation is determined on a case-by-case basis. Business unit managers are
responsible for identifying Participants within their business units prior to
the beginning of the Plan Year.

The intent of the Plan is to provide incentive awards to those Participants who
are not eligible for a bonus or incentive compensation under any other plan or
written agreement with Wells Fargo. Therefore, Plan Participants who participate
in any other Wells Fargo-sponsored incentive compensation plan are not eligible
to receive an award under this Plan.

A Plan Participant must be employed by Wells Fargo as of the last day of the
Plan Year in order to be eligible for an incentive award under the Plan, unless
otherwise noted below or in the Plan Administration section. There will be no
incentive opportunity for the Plan Year for those Participants who experience a
voluntary or involuntary termination before the last day of the Plan Year.
Exceptions may be made if the termination is a result of the Participant’s
retirement, death or a qualifying event under the Wells Fargo & Company Salary
Continuation Pay Plan as set forth in the leave of absence or death or
retirement policies in the Plan Administration section.

Corporate EPS (Earnings Per Share) thresholds must be met for payout to occur
under this plan. If the threshold EPS is not met, no bonuses will be earned
unless specifically authorized by the Wells Fargo Board of Directors.

For purposes of this Plan, a “Disqualifying Factor” is an event, the occurrence
of which immediately invalidates a Participant’s opportunity for an incentive
award. If a Participant’s incentive opportunity is subject to a Disqualifying
Factor and the event occurs, the Participant shall have no incentive opportunity
for that particular Plan Year. Contact your local HR representative to identify
any disqualifying events that your plan may be subject to.

Page 2 of 8 pages



--------------------------------------------------------------------------------



 



PLAN COMPONENTS

                          Target Bonus   Business unit managers, working with
Human Resources, shall establish an incentive opportunity for each Participant’s
position.
 
                            The incentive opportunity should be a range:
 
                       

        •     Threshold   –   50% of the target bonus

                  –   Paid for satisfactory performance that falls short of
target.
 
                       

        •     Target   –   100% of the target bonus

                  –   Paid for good, commendable on plan performance.
 
                       

        •     Maximum   –   150% of target bonus

                  –   Paid for performance that exceeds expectations.
 
                        Performance
Measures   A Performance Measure defines the action or resultant performance
expected of a Participant in a given Plan Year.
 
                            Performance Measures may vary from year to year,
from position to position or from one Participant to another. Typically each
Participant should have three to five measures set by their business unit
manager.
 
                            The Performance Measures should be indicators of the
expected:
 
                                1.       Overall financial success at the
Participant’s level or of the Participant’s business unit
 
                                2.       Tactical, operation achievements which
will contribute to the overall success at the Participant’s level or business
unit
 
                            and/or

 
                                3.       Major strategic milestones achieve by
or on behalf of the Participant, the Participant’s business unit or Wells Fargo
 
                            The business unit manager is responsible for
defining the Performance Measures within the Plan. The business unit manager is
encouraged to consult with the Participant and Human Resources in identifying
the Performance Measure.
 
                            Performance measures should be established for each
Participant to be effective as of the beginning of the Plan Year. All
Performance Measures and Awards are subject to review and modification at higher
levels of the organization.

Page 3 of 8 pages



--------------------------------------------------------------------------------



 



                          Performance
Measures
(continued)   Some characteristics of Performance measures:           •     The
Performance Measures should include identifiable activities and/or results for
each level of achievement. Most MBOs should have at least three defined
Performance Levels: Threshold, Target and Maximum.
 
                                  •     At least one Performance Measure should
have a financial objective that is linked to overall corporate objectives.
 
                                  •     For Staff Participants, at least one
Performance Measure should be based on EPS.
 
                                  •     Where possible Participants should have
at least one measure linked to either EPS, P&L or expense management. These
measures can be set up as distinct MBOs or plan disqualifiers/hurdles.
 
                            More suggestions on writing good MBOs can be
obtained from HR or can be found in the Wells Fargo Bonus Plan calculator.
 
                        Measure
Weighting and
Scoring   While Performance Levels are designated as target, threshold and
maximum, individual measures can be scored as either an all-or- nothing goal or
on a scale.     Performance Measures may be weighted equally or weighted
individually to correspond with the Participant’s accountability, strategic the
and tactical priorities, and/or difficulty of achieving the goal.
 
                            The scores for multiple Performance Measures are
aggregated to determine the final award level. The business unit manager is
responsible for identifying the target, threshold and maximum Performance Levels
and the scoring guides that will be used to calculate the Participants incentive
award.
 
                            Bonuses may be adjusted, regardless of financial
performance, for unsatisfactory performance on the part of the participant. This
could include unsatisfactory audits, credit problems, code of ethics issues or
other unsatisfactory performance.
 
                        Award
Calculation   Performance shall be evaluated as soon as practicable following
completion of the Plan Year. All awards under the Plan are subject to the
following guidelines:
 
                                  •     Each Performance Measure is evaluated
individually following the end of the Plan Year. The Participant’s incentive
award for

Page 4 of 8 pages



--------------------------------------------------------------------------------



 



                                          a Plan Year is determined by adding
the values determined for each Performance Measure taking into consideration any
assigned weighting. The incentive award should be consistent with the overall
Target Bonus opportunity identified for the Participant’s position.
 
                        Award
Calculation
(continued)         •     A Participant’s award may be increased or decreased by
up to 15% of its value, on a discretionary basis by the manager of the
Participant’s business unit.
 
                                  •     Incentive awards are based on the
Participant’s base salary and will be paid to the Participant by the end of
March following the end of the Plan Year.
 
                                  •     With approval from the Plan
Administrator, an incentive award may be reduced in any amount or denied for
unsatisfactory performance. An incentive award may also be denied if a
Participant is involuntarily terminated before the date that the Participant’s
incentive award is paid.

PLAN ADMINISTRATION



A.   Plan Administrator       The Plan Administrator is the Executive Vice
President and Director of Human Resources. The Plan Administrator has full
discretionary authority to administer and interpret the Plan and may, at any
time, delegate to personnel of Wells Fargo such responsibilities as he or she
considers appropriate to facilitate the day-to-day administration of the Plan.
The Plan Administrator also has the full discretionary authority to adjust or
amend a Participant’s incentive opportunity under the Plan at any time.      
Plan commitments or interpretations (oral or written) by anyone other than the
Plan Administrator or one of his/her delegates are invalid and will have no
force upon the policies and procedures set forth in this Plan.   B.   Plan Year
      Participant performance is measured and financial records are kept on a
“Plan Year” basis. The Plan Year is the 12- month period beginning each January
1 and ending on the following December 31, unless the Plan is modified,
suspended or terminated.   C.   Disputes       If a Participant has a dispute
regarding his/her incentive award under the Plan, the Participant should attempt
to resolve the dispute with the manager of his/her business unit. If this is not
successful, the Participant should prepare a written request for review
addressed to the Participant’s Human Resources representative. The request for
review should include any facts supporting the Participant’s request as well as
any issues or comments the Participant deems

Page 5 of 8 pages



--------------------------------------------------------------------------------



 





    pertinent. The Human Resources representative will send the Participant a
written response documenting the outcome of this review in writing no later than
60 days following the date of the Participant’s written request. (If additional
time is necessary, the Participant shall be notified in writing.) The
determination of this request shall be final and conclusive upon all persons.  
D.   Amendment or Termination       The Board of Directors of Wells Fargo &
Company (the “Company”), and the Human Resources Committee of the Board of
Directors, the Company’s President, any Vice Chairman, or the Executive Vice
President of Human Resources may amend, suspend or terminate the Plan at any
time, for any reason. No amendment, suspension or termination of the Plan shall
adversely affect a Participant’s incentive award earned under the Plan prior to
the effective date of the amendment, suspension or termination, unless otherwise
agreed to by the Participant.   E.   Leaves of Absence       Incentive awards
payable under the Plan should be pro-rated for Participants who go on a leave of
absence provided the Participant has actively worked at least three months
during the Plan Year and some or all of the Participant’s Performance Objective
has been met. For Participants who receive notice of a qualifying event under
the Wells Fargo & Company Salary Continuation Pay Plan, the Notice Period (as
defined by that plan) should be considered in determining whether the
Participant satisfies the three- month “actively at work” requirement. Incentive
awards will be determined following the end of the Plan Year.   F.   Changes in
Employment Status



1.   Employees hired after the beginning of the Plan Year may be eligible to
participate in the Plan. Incentive Opportunity Percentages and Performance
Objectives should be designed accordingly. Where Performance Objectives are
impractical to develop for a partial Plan Year, eligibility should be delayed
until the next Plan Year.   2.   If, during the Plan Year, a Participant
transfers to another business unit or receives a promotion to a new position
within Wells Fargo, the Participant’s incentive award should be pro-rated
provided the Participant met some or the entire Performance Objective prior to
the transfer or promotion. Incentive awards will be determined following the end
of the Plan Year.



G.   Death or Retirement       In the event of a Participant’s death or
retirement during the Plan Year, the Participant’s incentive award should be a
pro-rata share of the anticipated final incentive award provided the Participant
actively worked for at least three months during the Plan Year and would be
otherwise eligible for an award under the terms of the plan.   H.   Withholding
Taxes

Page 6 of 8 pages



--------------------------------------------------------------------------------



 





    Wells Fargo shall deduct from all payments under the Plan an amount
necessary to satisfy federal, state or local tax withholding requirements.   I.
  Not an Employment Contract       The Plan is not an employment contract and
participation in the Plan does not alter a Participant’s at-will employment
relationship with Wells Fargo. Both the Participant and Wells Fargo are free to
terminate their employment relationship at any time for any reason. No rights in
the Plan may be claimed by any person whether or not he/she is selected to
participate in the Plan. No person shall acquire any right to an accounting or
to examine the books or the affairs of Wells Fargo.   J.   Assignment       No
Participant shall have any right or power to pledge or assign any rights,
privileges, or incentive awards provided for under the Plan.   K.   Unsecured
Obligations       Incentive awards under the Plan are unsecured obligations of
the Company.   L.   Code of Conduct       Violation of the terms or the spirit
of the Plan and/or Wells Fargo’s Code of Ethics and Business Conduct by the
Participant and/or the Participant’s supervisor, or other serious misconduct
(including, but not limited to, gaming which is more fully discussed below), are
grounds for disciplinary action, including disqualification from further
participation in the Plan (including awards payable under the terms of the Plan)
and/or immediate termination of employment.       Participants are expected to
adhere to ethical and honest business practices. Participant who violates the
spirit of the Plan by “gaming” the system become immediately ineligible to
participate in the Plan. “Gaming” is the manipulation and/or misrepresentation
of sales or sales reporting in order to receive or attempt to receive
compensation, or to meet or attempt to meet goals.   M.   Pro-Rated Awards      
In the event that an award needs to be pro-rated the following methodology
should be used.       The annual salary should be multiplied by the ratio of
months worked during the year by the target bonus percentage.       (EQUATION
GRAPHIC) [f97006f9700603.gif]

Page 7 of 8 pages



--------------------------------------------------------------------------------



 





    The ratio of months worked is equal to the number of full months worked in
the qualifying position divided by 12.       E.g., a participant is transfers to
another position on Nov. 1. Their salary was $100,000 per year at the time of
transfer, and they had a 10% bonus target. They achieved all their goals at
target level. Their bonus would be:       (EQUATION GRAPHIC)
[f97006f9700604.gif]

Page 8 of 8 pages